Wheeler, J.
The indictment was found under and with express reference to, the Act of 1854, declared unconstitutional in the case of the State v. Swisher, decided at Austin, October Term, 1856. There was in that case an intimatlon.of opinion (in which, at the time, I concurred) that the indictment might be maintained under former laws. On a review of the legislation on the subject, however, it seems clear that the Act of the 3rd of February, 1845, (Hart. Dig. Art. 3073,) was repealed when this indictment was found. It would be difficult to maintain that it was virtually and impliedly, though not expressly repealed by the substitution of an entirely new system of laws on that subject, upon the change of government. Be that as it may, it certainly was repc aled by the 38th Section of the Act of the 11th February, 1850, which expressly repeals “ all laws and parts of laws heretofore passed in relation to the mode of assessing and collecting taxes, except so far as they relate to the eollectien of taxes heretofore assessed.” (Hart. Dig., Art. 3204.) The provision under which it has been supposed the indictment might he maintained, is the 3d Section of the Act of the 3d of February, 1845, which enacts that “ any person who shall violate any law or laws requiring the payment of license taxes, shall be deemed guilty of a misdemeanor, &c. (Hart. Dig. Art. 3073.) The repeal of the laws requiring the payment of taxes, must necessarily operate a repeal of the penalty for their violation, though it were not expressly included in the repealing Statute. There can be no penalty or criminality in violating a repealed Statute. It seems perfectly clear that the repeal of the former laws on the subject effected a complete abrogation *480of 'all their provisions ; not only th ose enjoining the duty of the citizen, but those annexing a penalty to its violation. We conclude, therefore, that the present indictment cannot be maintained ; and that there is no error in the judgment.
Judgment affirmed.